COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-12-00516-CV


1 Lincoln Financial Company                §    From County Court at Law No. 2

                                           §    of Tarrant County (2011-000868-2)
v.
                                           §    October 2, 2014
American Family Life Assurance
Company of Columbus                        §    Opinion by Justice Meier

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that Appellant 1 Lincoln Financial Company shall pay

all costs of this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By /s/ Bill Meier
                                           Justice Bill Meier